Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 45, 57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park US 20150029958.

Regarding claims 1, 13, 45, 57, Park teaches a method for determining whether to continue to detect a downlink control channel, applied to a terminal, comprising:
acquiring, by the terminal, first downlink control information (DCI); and
	determining, by the terminal, whether to continue to detect a downlink control channel based on the first DCI (fig. 11, In this manner, UE.sub.1 may continue detection of A-DCI until the flag of detected A-DCI indicates 0 [0117]).


Claim(s) 1, 13, 45, 57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen WO 2016058345 (see attached translation).

Regarding claims 1, 13, 45, 57, Chen teaches a method for determining whether to continue to detect a downlink control channel, applied to a terminal, comprising:
acquiring, by the terminal, first downlink control information (DCI); and
determining, by the terminal, whether to continue to detect a downlink control channel based on the first DCI (fig. 1, [0029-0034], see specifically: The indication DCI is used to indicate the number of services, indicating that the original bits of the DCI are small and occupy With less time-frequency resources, the terminal determines whether it needs to further blindly detect the DCI of the proprietary service according to the detection result of the indicated DCI, [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2, 14, 46, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claims 2, 14, 46, and 58, Chen teaches when the terminal acquires the first DCI from a common downlink control channel or a group common downlink control channel, the determining, by the terminal, whether to continue to detect the downlink control channel based on the first DCI comprises:

determining, by the terminal, first blind detection indication information corresponding to the terminal among at least one blind detection indication information carried in the first DCI, wherein the first blind detection indication information indicates the number of DCI to be received by the terminal based on a first preset DCI format in one monitoring occasion; and
after one DCI is successfully received by the terminal according to the first preset DCI format in one monitoring occasion, determining, by the terminal, whether to continue to detect the downlink control channel according to the first preset DCI format in the same monitoring occasion based on the 
Although Chen is silent on a UE-specific search space, this is an obvious implementation and is therefore not a patentable step.

Allowable Subject Matter
Claims 11, 12, 21, 22, 55, 56, 65, and 66 are allowed.
Claims 4, 7-9, 16, 18-20, 48, 51-53, 58, 60, and 62-64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD B ABELSON/     Primary Examiner, Art Unit 2476